Citation Nr: 1704333	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  09-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for multi-level disc disease of the cervical spine.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to April 1986, and from November 1990 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction over this case was subsequently returned to the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Veteran requested a Board hearing in Washington, D.C.; however, he canceled that request in October 2011.

In May 2012, the Board issued a decision which denied the Veteran's appeal for an increased initial rating for multi-level disc disease of the cervical spine.  In September 2012, the Veteran filed a motion for reconsideration of the Board's decision.  In September 2013, the Board vacated its May 2012 decision and remanded the case for additional development.  That development is now complete and the case has been returned to the Board for appellate review.

Also as an initial matter, the Board notes that in an August 2015 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  Therefore, The American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked The American Legion's general power of attorney; however, in a May 2016 memorandum, a representative from The American Legion indicated that their organization was declining to represent the Veteran before VA.  In a subsequent May 2016 letter, the Board provided the Veteran with a copy of The American Legion's May 2016 memorandum and afforded him the opportunity to appoint another representative.  He was further advised that if VA did not hear from him or his new representative within 30 days of the May 2016 letter, it would be assumed that he wished for VA to continue recognizing The American Legion as his representative.  As the Veteran has not appointed a new representative, and The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize this organization as the Veteran's representative.

Finally, regarding the claim for TDIU, although it was addressed by rating decisions issued in December 2015 and January 2016, the Board notes it was also raised as part of the Veteran's claim for an increased initial rating for multi-level disc disease of the cervical spine.  See July 2013 informal claim for TDIU.  As such, the Board has jurisdiction to consider TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that every claim for a higher evaluation includes a claim for TDIU where the appellant contends that his or her service-connected disabilities prevent employment).  Furthermore, the Board notes that in the aforementioned January 2016 rating decision, the RO indicated that the claim for TDIU was moot, effective November 19, 2015, as the Veteran's service-connected disabilities had a combined evaluation of 100 percent from that date.  However, the award of a combined 100 percent evaluation does not necessarily negate a claim for TDIU from that date, if there are other disabilities upon which a TDIU rating may be based.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The Veteran's claim for a TDIU rating has been characterized accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board recognizes that the Veteran's appeal has been pending since 2009 and that there has been a previous remand for additional development.  While the Board regrets the delay involved in remanding the case again, it is also of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

Specifically, although the Veteran has been afforded multiple VA examinations for his multi-level disc disease of the cervical spine, including most recently in January 2014, recent case law renders that examination inadequate.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In particular, the Board notes that findings from the previous examination appear insufficient to assess the Veteran's cervical spine motion in passive motion, and (where relevant) weight-bearing and nonweight-bearing settings.  Accordingly, the Veteran should be afforded a VA examination to assess the current nature and severity of his multi-level disc disease of the cervical spine.

Regarding the claim for entitlement to TDIU, that matter is inextricably intertwined with the appeal seeking an increased initial rating for multi-level disc disease of the cervical spine.  Hence, consideration of whether the Veteran is entitled to TDIU must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (explaining that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1. 	Schedule the Veteran for a VA cervical spine examination, by an examiner with the proper expertise, to determine the current severity of his service-connected multi-level disc disease of the cervical spine.  The examiner must review the claims file and all previous VA examination reports, and must note that review in his or her report.  The examination report should also show consideration of the Veteran's documented medical history and assertions/complaints.  All indicated studies, to include X-rays and range of motion studies, should be completed, and all clinical findings reported in detail.

(a) The examiner should make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the use of the cervical spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the cervical spine due to pain or any of the other symptoms listed above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

(b) Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

2. 	After completion of the above development, review the claims file and ensure that all development sought in this remand is completed.  Undertake any additional development deemed necessary by the record and then re-adjudicate the claim.  If any determination remains unfavorable, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

